DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final First Office Action in response to the claims filed September 23, 2020; claims 1-21 are pending and will be prosecuted on the merits.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2021 was considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference character 60.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters 28a, 24a, 22a, 37a, 26a, 30a, 32a,36a, 242, 34’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “35” has been used to designate both a direction of rotating and appears to designate part of the plunger/handle in Figure 1, reference character “230” has been used to designate both a plunger and a handle.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference character 26 is in the middle of the base without an arrow but is used to refer to the aperture in the base, the Examiner suggests adding an arrow pointing to the aperture.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor ( or for applications subject to pre-AIA , the applicant), regards as the invention.
Claim 10 recites the limitation "the protrusion" in line 3 of claim 10 and claim 14 recites the limitation “the intravenous line”.  There is insufficient antecedent basis for these limitations in the claims.  For the purpose of compact prosecution, the Examiner is interpreting claim 10 to be dependent on claim 9, which previously claims a “protrusion” and is interpreting claim 14 to be dependent upon claim 13, which previously claims an “intravenous line”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4,  6-14 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lampropoulos et al. (US 2010/0280541).
Regarding claim 1, Lampropoulos discloses a medical device for applying pressure to a body vessel in a patient, the medical device (Ref 10) comprising: a base comprising a first face and a second face opposite the first face (Ref 20; where the top and bottom of Ref 20 are the first and second faces opposite one another), the base defining an aperture through the first face and the second face (Ref 64); and a plunger disposed through the aperture (Ref 12, 14, 54, 50, 30; Ref 64, 20; where portions Ref 54, 50 of the plunger are disposed through the aperture Ref 64), the plunger being movable from a retracted position to an engaged position (Ref 12, 14, 50, 54, 30), the plunger comprising a pressure pad disposed on the second face of the base (Ref 30; where Ref 30 is disposed on the bottom of the base and is therefore disposed on a second face of the base), such that when the plunger is moved from the retracted position to the engaged position, the pressure pad applies increased pressure to the body vessel (Ref 30; where the plunger moves between the retracted position and the engaged position and applies increased pressure to the body vessel as it moves to the engaged position).  
Regarding claim 2, Lampropoulos discloses that the plunger further comprises a handle disposed on the first face of the base (Ref 12, 14; where Ref 14, 12 is the handle of the plunger; where the handle Ref 14, 12 is on top of base Ref 20 and is therefore disposed on the first face of the base).  
Regarding claim 4, Lampropoulos discloses that the handle moves toward the retracted position when rotated in a first rotational direction, and wherein the handle moves toward the engaged position when the handle is rotated in a second rotational direction (Ref 14, 12; where the handle can rotate in a first rotational direction to move toward the retracted position and can rotate in a second rotational direction to move toward the engaged position)
Regarding claim 6, Lampropoulos discloses that the pressure pad comprises a rounded edge for contacting the patient (Ref 30; where Figures 4B and 6A show that the pressure pad includes a rounded edge for contacting the patient; see near Ref 86 in figure 4B).  
Regarding claim 7, Lampropoulos discloses a support ring disposed in the aperture of the base (Ref 64, 66; Ref 20).  
Regarding claim 8, Lampropoulos discloses a support cylinder (ref 50) extending from the support ring (Figure 4B; where Ref 50 extends from the support ring through the aperture Ref 64, 66) and disposed within a handle of the plunger (Figure 4A; where Ref 50 is disposed within Ref 54 of the handle of the plunger Ref 12, 14), the support cylinder having an outer surface defining a channel therein (Ref 50, 70; where Ref 70 forms the channel in the outer surface of Ref 50).  
Regarding claim 9, Lampropoulos discloses that the handle (Ref 12, 14,54) comprises an inner surface, the inner surface comprising a protrusion formed thereon, the protrusion being sized to engage the channel (Para [0059]; Ref 54; where the threading on the inside of Ref 54 is being interpreted as the protrusion formed on the inner surface).  
Regarding claim 10, Lampropoulos discloses that the channel defines a plurality of detents (Ref 70; where Figure 6A shows that the channel forms a plurality of detents), the handle and pressure pad being held at a position intermediate of the engaged position and the retracted position when the protrusion is engaged with one of the plurality of detents (Figure 6A, B; where Figure 6B shows the protrusion held in the bottom most detent to hold the pad at a retracted position and Figure 6A shows the protrusion in a detent to hold the pad in an intermediate extended position; where the protrusion can move closer to the bottom-most detent to be in an intermediate position; where the interaction between the protrusion and the detents/channel of the cylinder allows the position to be held).  
Regarding claim 11, Lampropoulos discloses that the plunger comprises a support cylinder extending into the handle (Ref 50; Figure 4A; where Ref 50 is disposed within Ref 54 of the handle of the plunger Ref 12, 14 and is therefore being interpreted as a support cylinder extending into the handle), the support cylinder having an outer surface on which at least one first thread is formed (Ref 50, 70; where Ref 70 is a first thread on an outer surface of the support cylinder Ref 50), the handle comprising an inner surface on which at least one second thread is formed (Ref 54; Para [0059]; where the threading on the inside of Ref 54 is being interpreted as the second thread on an inner surface of the handle), the at least one second thread being configured to engage with the at least one first thread (Figure 6A; Ref 50, 70, 54; Para [0059]; where Figure 6A shows that the first and second threads are capable of engaging with one another).  
Regarding claim 12, Lampropoulos discloses that the pressure pad defines a first diameter, and the handle defines a second diameter greater than the first diameter (Figure 6A; where Figure 6A shows that Ref 12 includes a larger diameter than the diameter of Ref 30).  
Regarding claims 13-14, Lampropoulos discloses that the base defines an indentation sized to accommodate an intravenous line;  wherein the intravenous line is a central line (Ref 22, 36; where the base includes indentation Ref 22; wherein when Ref 30 is positioned in Ref 20; the indentation Ref 22 aligns with Ref 36 and is capable of accommodating an intravenous line such as a central line; where the Examiner notes that an intravenous line/central line are not positively claimed and therefore the indentation merely needs to be capable of accommodating an intravenous line).   
Regarding claims 3, 19,Lampropoulos discloses a medical device for applying pressure to a body vessel in a patient, the medical device (Ref 10) comprising: a base comprising a first face and a second face opposite the first face (Ref 20; where the top and bottom of Ref 20 are the first and second faces opposite one another), the base defining an aperture through the first face and the second face (Ref 64); and a plunger disposed through the aperture (Ref 12, 14, 54, 50, 30; Ref 64, 20; where portions Ref 54, 50 of the plunger are disposed through the aperture Ref 64), the plunger being movable from a retracted position to an engaged position (Ref 12, 14, 50, 54, 30), the plunger comprising: a handle disposed on the first face of the base(Ref 12, 14; where Ref 14, 12 is the handle of the plunger; where the handle Ref 14, 12 is on top of base Ref 20 and is therefore disposed on the first face of the base), the handle being adapted to move the plunger toward the retracted position when rotated in a first rotational direction and toward the engaged position when rotated in a second rotational direction (Ref 14, 12; where the handle can rotate in a first rotational direction to move toward the retracted position and can rotate in a second rotational direction to move toward the engaged position); the plunger comprising a pressure pad disposed on the second face of the base (Ref 30; where Ref 30 is disposed on the bottom of the base and is therefore disposed on a second face of the base), and a spring operably connecting the handle to the pressure pad (Para [0088]; where a spring or leaf spring can be used to cause movement of 60a, b; where the post help connect the handle to the pad), such that when the handle moves the plunger from the retracted position to the engaged position, the pressure pad applies increased pressure to the body vessel (Ref 30; where the plunger moves between the retracted position and the engaged position and applies increased pressure to the body vessel as it moves to the engaged position); where the pad comprising a rounded edge for contacting the patient (Ref 30; where Figures 4B and 6A show that the pressure pad includes a rounded edge for contacting the patient; see near Ref 86 in figure 4B).  
Regarding claim 20, Lampropoulos discloses a method of applying pressure to a body vessel of a patient, the method comprising: placing a medical device over the body vessel (Ref 10; ]), the medical device comprising: a base comprising a first face and a second face opposite the first face (Ref 20; where the top and bottom of Ref 20 are the first and second faces opposite one another), the base defining an aperture through the first face and the second face (Ref 64); and a plunger disposed through the aperture (Ref 12, 14, 54, 50, 30; Ref 64, 20; where portions Ref 54, 50 of the plunger are disposed through the aperture Ref 64), the plunger being movable from a retracted position to an engaged position (Ref 12, 14, 50, 54, 30), the plunger comprising a pressure pad disposed on the second face of the base (Ref 30; where Ref 30 is disposed on the bottom of the base and is therefore disposed on a second face of the base), such that when the plunger is moved from the retracted position to the engaged position, the pressure pad applies increased pressure to the body vessel (Ref 30; where the plunger moves between the retracted position and the engaged position and applies increased pressure to the body vessel as it moves to the engaged position); the medical device being in the retracted position and placed such that the pressure pad is positioned over the body vessel (Ref 30); and manipulating the plunger to move the pressure pad to apply a focal pressure to the body vessel, such that the medical device is in the engaged position (Ref 12, 14, 30; where the plunger is manipulated and moves the pressure pad Ref 30 to apply a local force to the body vessel such that the device is moved to the engaged position).  
Regarding claim 21, Lampropoulos discloses that plunger further comprises a handle disposed on the first face of the base (Ref 12, 14; where Ref 14, 12 is the handle of the plunger; where the handle Ref 14, 12 is on top of base Ref 20 and is therefore disposed on the first face of the base).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampropoulos et al. (US 2010/0280541) as applied to claims 1, 2 above, and further in view of Rioux (US 2005/0125025).
Regarding claim 5, Lampropoulos discloses all of the claim limitations above including that the handle defines a round shape but fails to explicitly disclose that the handle can include a plurality of grooves formed along a circumference.
However, Rioux, which similarly teaches a compression device, additionally teaches that it is well known in the art for a handle of a compression device to define a round shape and include a plurality of grooves formed along a circumference thereof (Ref 38, 42, 46; para [0094]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Lampropoulos to includes a plurality of grooves formed along a circumference thereof as suggested by Rioux since such a modification enhances the friction/gripability of the handle.  

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampropoulos et al. (US 2010/0280541) as applied to claim 1 above, and further in view of Gavriely (WO 03/049623).
Regarding claims 15-16, Lampropoulos discloses that the pressure pad applies a focal pressure to a body  vessel when the medical device is in the engaged position but is silent with respect to the amount of pressure that is applied.
However, Gavriely teaches a compression device and teaches that the pressure needed to compress veins is in the range from 20-60mmHg (Background).
Since Lampropoulos discloses all of the claimed limitations above including applying pressure to body vessel and Gavriely teaches that it is known to need to compress a vein in the range of 20-60mmHg (which falls within both ranges of 15-180mmHg and 15-70mmHg), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure applied by the device of Lampropoulos to be about 20-60mmHg as suggested by Gavriely since such a modification utilizes a well-known compression pressure and would have yielded predictable results, namely, allowing the device of Lampropoulos to successfully compress a vein access site.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampropoulos et al. (US 2010/0280541) as applied to claim 1 above, and further in view of Barela (US 2008/0262579).
Regarding claim 17, Lampropoulos discloses all of the claimed limitations above including a base but fails to explicitly disclose the material of the base.
However, Barela teaches a similar pressure applying device including a base and additionally teaches that it is well known for the base to comprises a polymer material  (Ref 12; Par [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the base of Lampropoulos to be a polymer material as suggested by Barela since such a modification uses a well-known base material that would have yielded predictable results, namely, to stabilize the pressure applying device on a patient while allowing the material to be able to be sterilized/resterilized or made disposable after a single use.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampropoulos et al. (US 2010/0280541) as applied to claim 1 above, and further in view of Saatchi et al. (US 2016/0354091)
Regarding claim 18, Lampropoulos discloses all of the claimed limitations above but fails to explicitly disclose that the plunger further comprises an inflatable element.
However, Saatchi teaches a similar compression device, which includes an embodiment that utilizes threaded parts to apply compression to a pressure pad (Figure 5) or alternatively teaches that it is well known for a plunger of a compression device to include an inflatable element; where the inflatable element operably connected to the pressure pad (Figures 1, 7, 8, 18, 23-24; Ref 40, 42, 48).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism to apply compression to a site to include a plunger that comprises an inflatable element operable connected to a pressure pad as suggested by Saatchi, since such modification provides a well-known alternate technique for applying compression of a pressure pad to a patient and would have yielded predictable results, namely, allowing a user to control the amount of compression applied to an access site.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hen et al. (US 8,961,479) – teaches a base with an indentation sized to accommodate an intravenous line
Saatchi et al. (US 2016/0354091)-teaches a compression device which includes a rotatable handle that utilizes a protrusion interacting with a channel to allow the handle to rotate and change positions and additionally teaches using an inflatable element.
Keene et al. (US 2016/0206298)- teaches a compression device which includes a base, a plunger, a pressure pad and a spring operably connecting the handle of the plunger to the pressure pad
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        December 5, 2022